NUMBER 13-00-524-CR
COURT OF APPEALS
THIRTEENTH DISTRICT OF TEXAS
CORPUS CHRISTI
 
RENE RAMIREZ LOREDO , Appellant,

v.

THE STATE OF TEXAS,  Appellee.
 
On appeal from the 93rd District Court
of Hidalgo County, Texas.
 
OPINION ON 
MOTION FOR REHEARING

Before Chief Justice Valdez and Justices Yañez and Castillo
Opinion by Chief Justice Valdez
Appellant has filed a motion for rehearing in which he presents five points of error.  We overrule appellant's motion for
rehearing.  However, appellant complains that our opinion, contains the cite, Gonzales v. State, 2 S.W.3d 600, 606 (Tex.
Crim. App. 1999), whereas the court citation should have read (Tex. App.-Texarkana 1999, pet. ref'd).  The court citation
was an error and should have referred to the Texarkana appellate court.  We now maintain the same holding as was handed
down on August 31, 2001, which reversed the judgment and remanded the cause for new punishment, but do so with  the
correction in the citation.


____________________
ROGELIO VALDEZ
Chief Justice


Publish.
Tex. R. App. P. 47.3.


Opinion delivered and filed
this 18th day of October, 2001.